Citation Nr: 1215788	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left foot bunion surgery.

2.  Entitlement to service connection for residuals of a broken left ankle.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a female disorder.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a seizure disorder.

9.  Entitlement to service connection for residuals of a tooth extraction operation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1974 to November 1984, and served for unverified periods with the U.S. Army Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  Appellate review discloses that the service treatment records for the Veteran's period of active duty, lasting from September 1974 to November 1984, have not been obtained.  In August 2009, the RO contacted the National Personnel Records Center (NPRC) to request that the NPRC provide the Veteran's service treatment records for the claims file.  In September 2009, the NPRC responded, stating that all available requested records had been mailed.  The Board notes that the claims file includes only service treatment records regarding the Veteran's service in the U.S. Army Reserves, including an August 1988 Reserve service entrance examination report; an August 1988 self-report of the Veteran's medical history; a July 1990 "sick slip," indicating that the Veteran had broken a front tooth in the line of duty; and a July 1990 dental record, indicating that a service dentist extracted tooth number eight at the Veteran's request.  

In a June 2010 statement, the Veteran indicated that she did not have copies of the service treatment records for her period of active service, and stated that she wished for VA to attempt procurement of these records.  Under the circumstances, the Board finds that this case should be remanded to conduct further search for the service treatment records for the Veteran's period of active service; however, in so doing, the Board notes that the Veteran has not provided information regarding her medical history that might facilitate the collection of these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence).  Specifically, the Veteran has not provided information regarding the dates and places of purported in-service treatment for a broken left ankle, low back disorder, bilateral knee disorder, female disorder, pes planus, hypertension, or seizure disorder.  

Regarding the claim for service connection for bunion surgery on the left foot, in the August 2009 claim for VA disability benefits, the Veteran wrote that she had bunion surgery on her left foot in 1986, more than one year after her discharge from active service.  The Veteran did not report the name of the facility at which the bunion surgery was performed or provide any written authorization to allow for VA's procurement of any records related to that surgery; therefore, the RO was unable to take steps to assist the Veteran by procuring the records related to the Veteran's bunion surgery.  

Reviewing the current record of evidence, the Board notes that the Veteran's 
U.S. Department of Defense DD Form 214, specifically a Report of Separation from Active Duty, indicates that the Veteran was discharged from active service in 1984 at Fort Benning, Georgia.  In order to assist the Veteran, the Board requests that the AMC/RO attempt to procure any missing service treatment records by contacting Fort Benning and requesting any records that might be located there.  The AMC/RO should also procure the Veteran's service personnel records to learn of any other locations at which the Veteran served so that the AMC/RO may contact these facilities as well.  

In order to assist VA in procuring the outstanding service treatment records, the Veteran should be advised to provide any information she might have regarding the dates and places for any treatment both during service and after for the disorders for which she claims service connection.  

As part of this remand, the Board requests that an attempt be made to locate and procure any missing service treatment records, by contacting Fort Benning, the National Personnel Records Center (NPRC), and any other appropriate records depository.  38 C.F.R. § 3.159(c)(2) (2011).  The RO should conduct a reasonably exhaustive search for the missing service treatment records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(1).

In November 2009 and June 2010 statements, respectively, the Veteran requested a VA medical examination be provided to assist her with her claim.  In the June 2010 statement, the Veteran wrote that such an examination would provide sufficient medical evidence regarding the disorders for which she claims service connection.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

At this time, the Board finds that the record does not contain sufficient evidence to warrant a VA examination and medical opinion under even the low threshold of McLendon.  Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  The Veteran has not provided lay evidence indicating that any of the disorders for which she is claiming service connection are related to service, that is, no evidence of in-service injury, disease, or event, or even of continuous symptomatology since service separation.  The Board notes that in her August 2009 initial claim for VA disability benefits, the Veteran did not provide onset dates or locations for treatment for any of the disorders which she claimed were service connected, with the exception of the bunion surgery of the left foot which she stated occurred two years after her 1984 discharge from service.  Since her August 2009 claim for benefits, the Veteran has not submitted any lay accounts or other evidence regarding the onset for any of her claimed disorders, to include any explanations as to how they are related to service.  

Except for a July 1990 service treatment record regarding the breaking of a tooth and its subsequent extraction, the U.S. Army Reserves service treatment records contain no notation or diagnosis indicating that the claimed disorders were incurred during service.  In fact, the post-service treatment records suggest that some of the Veteran's disorders, specifically the Veteran's residuals of bunion surgery, hypertension and seizure disorders, all had onset after service.  In addition, the Veteran has not provided specific information to define the "female disorder" for which she is seeking service connection, making proper identification of the claimed disorder impossible.  

Regarding the claim for service connection for residuals of a tooth extraction operation, as noted above, in a July 1990 Reserve service dental record, a service examiner indicated extracting one of the Veteran's teeth.  The Veteran has not provided any information regarding what specific disorder, if any, she incurred as a result of the tooth extraction.  The Board notes that such information is necessary as the in-service loss of a tooth due to in-service trauma may be service connected only for the purpose of obtaining VA outpatient dental treatment regarding that tooth.  See 38 C.F.R. § 3.381(b) (2011).  In such instances, as long as there is sufficient evidence that a tooth was lost due to trauma in the service treatment records, a medical examination with a nexus opinion might not be necessary for service connection to be granted.  On the other hand, if a veteran claims, for example, a jaw disorder related to a tooth extraction, the jaw disorder might possibly be service connected for compensation purposes.  As such cases involve a question of the relation of a jaw disorder to an in-service tooth extraction, a medical examination with an opinion would be necessary.  As the Veteran has not defined the nature of the dental or medical disorder related to the in-service tooth extraction for which she is claiming service connection, the Board does not find sufficient evidence to warrant the provision of a VA medical examination regarding that claim.  

As sufficient evidence has not been procured or submitted by the Veteran to even suggest a link between any of the Veteran's claimed disorders and service, or continuity of symptomatology for any claimed disorder since discharge from service, a VA medical examination to determine the respective natures and etiologies of the Veteran's claimed disorders is not required at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all service, VA and non-VA health care providers who provided treatment at any time for any of the disorders for which she is seeking service connection.  After securing the necessary releases, the AMC/RO should request copies of all pertinent treatment records identified by the Veteran.  

2.  Following notice to the Veteran and a reasonable time for the Veteran to reply, the AMC/RO should request copies of the Veteran's service personnel records and make an additional request for complete copies of any outstanding service treatment records.  The AMC/RO should make said request to the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources, including from Fort Benning and any locations either submitted by the Veteran or identified within the Veteran's service personnel records.  



If no further records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the Veteran should be notified in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

3.  After the completion of the above and any reasonable development, to include the provision of a VA medical examination if found to be necessary, the AMC/RO should re-adjudicate the respective issues of service connection for residuals of left foot bunion surgery, residuals of a broken left ankle, a low back disorder, a bilateral knee disorder, a female disorder, pes planus, hypertension, a seizure disorder, and residuals of a tooth extraction operation.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


